DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Preliminary Amendment filed on June 23, 2021, has been received and entered.




Claim Disposition

3.	Claims 1-10 have been cancelled.  Claims 11-17 are have been added and are pending. Claims 11-17 are under examination. 




Information Disclosure Statement

4.	The Information Disclosure Statement filed on June 23, 2021, has been received and entered. The references cited on the PTO-1449 Form have been considered by the examiner and a copy is attached to the instant Office action.





Drawings

5.	The Drawings filed on July 28, 2021, have been accepted by the examiner.




Abstract

6.	The Abstract is objected to for the following informalities:
“The present disclosure is directed to the properties of certain glycosyltransferase variants having N-terminal truncation deletions or internal deletions. [[Any of the mutants disclosed in here]] The invention discloses mutants that exhibit alpha-2,6-sialyltransferase enzymatic activity in the presence of CMP-activated sialic acid as co- substrate, and in the presence of a suitable acceptor site. A fundamental finding documented in the present disclosure is that [[suchs]] enzymes are not only capable of catalyzing transfer of a sialidyl moiety but they are also capable of catalyzing hydrolytic cleavage of terminally bound sialic acid from a glycan”.
Appropriate correction is required.



Specification

7.	The Specification is objected to for the following informalities:
The specification is objected to because the priority information needs to be updated on page 1 (note the US Patent Application 15/629040 is now US Patent No. 11,078,511).
	The specification is objected to because trademarks are disclosed and they are not capitalized. The use of the trademark such as TRITON X-100, has been noted in this application (see page 32, for example).  It should be capitalized wherever it appears and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks. 
The specification is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP §  608.01. See page 5, for example.  It is suggested that http:// is deleted.
  Appropriate correction is required.



Claim Objections

8.	 Claims 11-17 are objected to for the following informalities:
For clarity it is suggested that claim 11 is amended to read, “A method of producing [[in vitro]] in vitro a sialylated target molecule, [[the method]] comprising: [[the steps of]]
 a) providing an aqueous composition [[according to claim 1]]; 
(b) forming one or more terminal antennal N-acetylneuraminy]-alpha-2,6-Beta-D-galactosyl-1,4-N- acetyl-Beta-D-glucosamine residue(s) by incubating the aqueous composition of step (a), thereby reacting cytidine-5'-monophospho-N-acetylneuraminic acid as co-substrate, thereby forming 5'- cytidine-monophosphate; and
 (c) hydrolyzing the phosphoester bond of the 5'-cytidine-monophosphate formed in step (b), thereby reducing 5'-cytidine-monophosphate-mediated inhibition, thereby maintaining the activity of the soluble human B-galactoside-a-2,6-sialyltransferase I; thereby producing [[in vitro]] in vitro the sialylated target molecule”. The dependent claims hereto are also included.
For clarity it is suggested that claims 12-17 are amended to read, “The method of claim 11…”.
Appropriate correction is required.



Claim Rejections - 35 USC §112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



9.	Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and the dependent claims hereto are indefinite because they depend from a cancelled claim. The claims are deemed incomplete, thus indefinite.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



10.	Claims 11-17 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Engel et al. (US Patent No. 9,809,835, May 29, 2013). 
The instant claims do not describe the aqueous composition per se and the cited art teaches the claimed composition as well as the structures set forth in SEQ ID NOs: 1 and 2.
     Engel et al. discloses a method of producing in vitro a sialylated target molecule with a controlled quantity of sialyl residues, the method comprising the steps of
(a) providing a glycosylated target molecule in an aqueous solution and under conditions permitting glycosyltransferase enzymatic activity, the target molecule being selected from a glycoprotein and a glycolipid, the target molecule comprising a plurality of antennae, at least two of the antennae each having as terminal structure a β-D-galactosyl-1,4-N-acetyl-β-D-glucosamine moiety with a hydroxyl group at the C6 position in the galactosyl residue;
(b) forming one or more terminal antennal N-acetylneuraminyl-α2,6-β-D-galactosyl-1,4-N-acetyl-β-D-glucosamine residue(s) [=α2,6 sialylated terminal antennal residue(s)] by incubating the target molecule of step (a) for a first pre-determined time with N-terminally truncated human β-galactoside-α-2,6-sialyltransferase I having the amino acid sequence of SEQ ID NO:2 and in the presence of cytidine-5′-monophospho-N-acetylneuraminic acid, or a functional equivalent thereof, as donor compound thereby providing a sialylated target molecule;
(c) hydrolyzing the α2,6 glycosidic bond in one or more terminal antennal N-acetylneuraminyl-α2,6-β-D-galactosyl- 1,4-N-acetyl-β-D-glucosamine residues by incubating the sialylated target molecule of step (b) for a second pre-determined time with the N-terminally truncated human β-galactoside-α-2,6-sialyltransferase I having the amino acid sequence of SEQ ID NO:2;
thereby producing in vitro the sialylated target molecule with a controlled quantity of sialyl residues.  The referenced method is disclosed as being performed in the same vessel and step (b) is performed for 0 h to about 24 h and subsequent step (c) is performed for 0 h to about 72 h, and wherein the relative amount of bi-sialylated target molecules is about 35% to about 90%. In addition, the reference discloses that steps (a), (b) and (c) can be performed continuously in the same vessel with a measured amount of target molecules such as IgG1-4 (see abstract and claims 1-8). Therefore, the limitations of the claims are met by the reference.

Conclusion


11.	No claims are presently allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652